DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2015/0136548 to Shimura et al.
Re: claim 1.  Shimura et al. show in the figure a torque generation apparatus comprising:

a magnetic viscous fluid 80 placed between the magnetic disc  70 or 60, 70 and the first yoke 20 and the second yoke 12;
a coil 30 disposed so as to overlap with the magnetic disc 70 or  60, 70
when viewed in a direction along the first direction; and 
a third yoke 11 having an area adjacent to the magnetic disc at least outside the magnetic disc 70 or 60, 70 and the coil 30, the third yoke 11 constituting a magnetic path of a magnetic field generated by the coil 30 together with the first yoke 20 and the second yoke 12, wherein the magnetic disc includes a torque increasing portion at at least one of a surface facing the first yoke and a surface facing the second yoke or particularly the recess that the magnetic disc 70 forms with projection 60 facing the first yoke 20, wherein the torque increasing portion is disposed in an outer circumferential area of the magnetic disc in a second direction that is a radial direction perpendicular to the first direction, the torque increasing portion increasing a shearing force for a cluster of the magnetic viscous fluid as compared with an inner circumferential area inside the outer circumferential area, wherein the third yoke 11 has a magnetic gap between the third yoke 11 and the first yoke 20 as shown, and wherein the magnetic gap 40 is disposed outside an outer circumferential edge of the magnetic disc 70 or  60, 70 or at a position overlapping with the outer circumferential edge of the magnetic disc as viewed along the first direction.

Re: claim 7.  Shimura et al. show in the figure the limitation wherein a gap between the first yoke 20 and the second yoke 12 is smaller in the torque increasing portion radially outside of elements 100 than in the inner circumferential area of the magnetic disc shown radially inside of elements 100.


    PNG
    media_image1.png
    286
    504
    media_image1.png
    Greyscale


Re: claim 8.  Shimura et al. show in the figure the limitation wherein the first yoke 20 and the second yoke 12 each have a recessed portion shown in the area of elements 100 for providing a large gap with the magnetic disc in an area facing the inner circumferential area of the magnetic disc as shown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. in view of US Patent Application 2011/0128135 to Periquet et al. 
Re: claims 3-6.  Shimura et al. are silent with regards to the torque increasing portion including an opening passing through the magnetic disc in a thickness direction.
Periquet et al. teach in figures 1B and 1D the use of a magnetic disc 12.2, 12.1 including an opening (either the unlabeled openings one of which in the area of where the line for 16.1 intersects element 12.2 and/or openings 12.3) passing through the magnetic disc in a thickness direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the magnetic disc of Shimura et al. to have included an opening passing through the magnetic disc in the thickness direction, in view of the teachings of Periquet et al., in order to provide a means of increasing the 

[AltContent: textbox (Projections )][AltContent: textbox (Protrusions )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    655
    459
    media_image2.png
    Greyscale



Re: claim 9.  Periquet et al. teach in figures 1B and 1D the use of a projection of a magnetic disc 12 including openings 12.3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the projection of the magnetic disc of Shimura et al. to have included openings, in view of the teachings of Periquet et al., in order to provide a means of  increasing the brake capacity and thus the torque as taught by Periquet et al. in paragraph [0063].  Examiner notes that the modification would result in the distance between an outer circumferential edge of the magnetic disc i.e. the projection portion of the magnetic disc and an outer side of the third yoke being not constant in a plane perpendicular to the rotation axis by virtue of the openings along the rotational axis.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. in view of US Patent Application 2011/0128135 to Periquet et al. as applied above, and further in view of WO 2013/072125 (WO’125).
Shimura et al., as modified, are silent with regards to the shape of the third yoke which is arranged similar to a housing.
WO’125 teaches a housing 12 in a magnetic arrangement being quadrangular i.e. having a rectangular cross-section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shape of the third yoke housing of the torque generation apparatus of Shimura et al., as modified, to have been quadrangular, in view of the teachings of WO’125, in order to provide a means of including greater internal area for more In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) .  
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent and patent applications: WO 2017/145857, 2016/0378131 to Battlogg, and 2007/0181391 to St. Clair et al. teach the use of similar torque generation devices with magnetic discs with cooperating yoke members.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
January 1, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657